F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                       March 15, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court

    ALLEN RU SSELL,

              Plaintiff-Appellant,

     v.                                                   No. 06-1056
                                               (D.C. No. 05-CV-00446-REB-M JW )
    SHERM AN A ND H OW ARD, LLC;                            (D . Colo.)
    JAC K SILVER; KEN NETH SIEGEL;
    TAM IR GOLDSTIEN; M ARTIN
    EGGLEHOFF, District Court Judge;
    W AYNE V ADEN ; ANITA DUM AS;
    STATE OF CO LOR AD O; DEN VER
    SHERIFF’S DEPARTM ENT,

              Defendants-Appellees.




                              OR D ER AND JUDGM ENT *


Before H E N RY, B AL DOC K , and M U RPH Y, Circuit Judges.




          Allen Russell has been involved in numerous state and federal legal actions

arising out of the foreclosure of certain real property in Denver, Colorado. In the


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
case underlying this appeal, the district court dismissed the action under the

Rooker-Feldman doctrine. 1 M r. Russell, proceeding pro se, filed an opening brief

nearly thirty pages long. W hile that brief recounts many of M r. Russell’s

dissatisfactions w ith the Colorado state court proceedings and refers to rulings in

a separate federal court action, it barely mentions the case underlying this appeal

and contains no argument why the district court’s decision should be reversed.

Consequently, we affirm the district court’s dismissal.

      Although we construe pro se filings liberally, M r. Russell’s pro se status

does not excuse him from “comply[ing] with the fundamental requirements of the

Federal Rules of Civil and Appellate Procedure.” Ogden v. San Juan County,

32 F.3d 452, 455 (10th Cir. 1994). Among these requirements is a directive for

the appellant to set forth his or her arguments in the opening brief, with

supporting authority and citations to the record. Fed. R. App. P. 28(a)(9)(A).

“Under Rule 28, which applies equally to pro se litigants, a brief must contain

more than a generalized assertion of error, w ith citations to supporting authority.

W hen a pro se litigant fails to comply with that rule, we cannot fill the void by

crafting arguments and performing the necessary legal research.” Garrett v. Selby

Connor M addux & Janer, 425 F.3d 836, 841 (10th Cir. 2005) (alteration, citation,

and quotation omitted); see also Drake v. City of Fort Collins, 927 F.2d 1156,



1
      See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid.
Trust Co., 263 U.S. 413 (1923).

                                         -2-
1159 (10th Cir. 1991) (stating that this “court will not construct arguments or

theories for the plaintiff in the absence of any discussion of those issues”). In

short, “[a]rguments inadequately briefed in the opening brief are waived.” Adler

v. Wal-M art Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998). M r. Russell’s

failure to raise any arguments in his opening brief regarding the underlying

district court decision necessarily results in a waiver on appeal. 2

      M r. Russell’s motions to proceed on appeal without prepaying costs and

fees, for appointment of counsel, and to file a supplemental reply brief are

DENIED. Appellees’ motion to dismiss the appeal for M r. Russell’s failure to

comply with Federal Rule of Appellate Procedure 28 is DENIED. The judgment

of the district court is A FFIR MED.



                                                      Entered for the Court



                                                      Bobby R. Baldock
                                                      Circuit Judge




2
       W hile M r. Russell’s reply brief does mention the order underlying the
appeal, “[t]his court does not ordinarily review issues raised for the first time in a
reply brief.” Stump v. Gates, 211 F.3d 527, 533 (10th Cir. 2000).

                                          -3-